DETAILED ACTION
	
Introduction
Claims 1-6, 8-14, and 16-20 are pending. Claims 1, 9, and 16 are amended. Claims 7 and 15 are cancelled. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 7/11/2022.

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1, 9, and 16 under 35 U.S.C. 103
Applicant has amended claims 1, 9, and 16 to recite the limitation “wherein providing the extracted IPv4 IP address in the SIP header comprises using the extracted IPv4 IP address in a Via header and a contact header,” a limitation that was previously recited in claim 7. Applicant now argues that Reddy teaches away from modifying the system of Zhang and Dickinson so that SIP application running on the IPv6 node includes the extracted IPv4 IP address in a Via header and a contact header, because Reddy teaches that an IPv6 node includes an IPv6 IP address in a Via header and a contact header, not an IPv4 address as required by claims 1, 9, and 16. However, Examiner respectfully disagrees. Examiner does not rely on Reddy for a teaching of an IPv6 node that includes an IPv4 address in a Via header and a contact header. Instead, Examiner merely relies on Reddy to show that SIP applications use an IP address in a Via header and a contact header of a SIP message payload to communicate with other SIP applications, which suggests modifying the system of Zhang and Dickinson so that when the SIP application on the IPv6 node receives the IPv4 address and forms an IPv4 compliant SIP message payload using the IPv4 address (See par. 21), it forms the IPv4 compliant SIP message payload by including the IPv4 address in a Via header and a contact header of the SIP message payload, thereby allowing the system to avoid the need for an application level gateway (ALG) that is capable of translating an IPv6 address included in a Via header and a contact header of a SIP message payload to an IPv4 address. 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-10, 12, and 16-18 are rejected under 35 U.S.C. 103 because they are unpatentable over Zhang (US 2004/0001509) in view of Dickinson (US 9,929,951) and Reddy (US 2012/0082158).
Regarding claims 1, 9, and 16, Zhang teaches a method of operating an IPv6-only client to conduct a SIP (Session Initiation Protocol) communication session with an IPv4-only server or client, the method comprising: assigning the IPv6-only client an IPv4 Internet Protocol (IP) address (A network address translator-protocol translator (NAT-PT) assigns an IPv4 IP address to an IPv6 node from a pool of IPv4 IP addresses. See par. 21); determining the IPv6-only client is initiating the SIP communication session with the IPv4-only server or client (The IPv6 node uses an entirely different method to communicate with another IPv6 node. Therefore, it is understood that the IPv6 node determines whether it is communicating with an IPv6 node or an IPv6 node to determine the appropriate method to use); extracting the IPv4 IP address (The IPv6 node extracts the assigned IPv4 IP address from the payload of a response message. See par. 21); and providing the extracted IPv4 address in a SIP header of IPv6 packets (The IPv4 IP address is provided to a SIP application running on the IPv6 node for inclusion in a SIP header of IPv6 packets formed by the SIP application. See par. 21; see also par. 31, 33).
However, Zhang does not teach that the IPv4 IP address is embedded in an IPv4-translatable IPv6 IP address, or that the step of extracting the IPv4 IP address comprises extracting the IPv4 IP address from the IPv4 translatable IPv6 IP address. Nonetheless, Dickinson teaches a system for using mappings to manage network traffic whereby an IPv4 IP address of a device is embedded in an IPv6 IP address of the device, and whereby the IPv4 IP address of the device is ascertainable by extracting it from the IPv6 IP address. See col. 10, ln. 50-65.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang so that the IPv4 IP address assigned to the IPv6 node is embedded in the IPv6 address assigned to the IPv6 node, and so that extracting the IPv4 IP address comprises extracting the IPv4 IP address from the IPv6 address, because doing so allows the system to assign to the IPv6 node an IPv6 IP address that can be also used as an IPv4 IP address for communication with an IPv4 node. 
In addition, Zhang and Dickinson do not teach wherein using the extracted IPv4 IP address in the SIP header comprises using the extracted IPv4 IP address in a Via header and a contact header. However, Reddy teaches a VoIP system whereby the via and contact headers of a SIP message include the IP address of an originating user equipment (UE). See par. 59; fig. 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang and Dickinson so that the step of including the extracted IPv4 IP address in the payload of an outgoing SIP message by the IPv6 node comprises including the extracted IPv4 IP address in a Via header and a contact header of the SIP message payload because doing so eliminates the need for an application level gateway to translate an IPv6 IP address included in the Via header and contact header of the SIP message payload to an IPv4 IP address, according to Zhang. See par. 21; see also par. 31, 33.
Regarding claims 2, 10, and 17, Zhang teaches further comprising: using the extracted IPv4 address in ‘m’ and ‘c’ SDP LINES as a destination Real-time Transport Protocol (RTP) address (Zhang teaches that the application on the IPv6 node may be a SIP application conducting a VoIP session. See par. 31, 33. According to RFC 4566, the IP address of a media source is included in m-lines and c-lines of session description protocol (SDP) messages. See pg. 9-10. Zhang further teaches that the SIP application uses the assigned IPv4 IP address directly in the payloads of messages it sends to the IPv4 node to avoid the need for an application layer gateway to translate IPv6 IP addresses to IP4v6 IP addresses in the payloads (See par. 30), which suggests that the SIP application includes the IPv4 IP address in m-lines and c-lines of SDP messages. 
Regarding claims 4, 12, and 18, Zhang and Dickinson teach further comprising: using the IPv4 translatable IPv6 IP address for TCP (Dickinson teaches that a device may use an IPv4 translatable IPv6 IP address for IPv6 communication. See col. 10, ln. 50-65. It is understood that the communication may use the most common transport layer protocols, including TCP and UDP. Thus, Dickinson suggests modifying the system of Zhang so that the IPv6 node uses the IPv4 translatable IPv6 IP address for IPv6 communication because doing so eliminates the need for the NAT-PT to maintain a mapping between the IPv4 and IPv6 addresses of the IPv6 node).
Regarding claim 8, Zhang and Dickinson teach further comprising: the IPv6-only client and the IPv4-only server or client transmitting media directly using UDP (Dickinson teaches that the IPv6 node communicates directly with the IPv4 node without the need for an intervening application level gateway. It is understood that the transport layer protocol may be TCP or UDP).
Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 because they are unpatentable over Zhang, Dickinson, and Reddy, as applied to claims 1, 9, and 16 above in further view of the non-patent literature entitled “SIP Registration: How VoIP became Global and Mobile” (hereinafter “SIP Registration”).
Regarding claims 3, 11, and 19, Zhang, Dickinson, and Reddy do not teach further comprising: registering with a SIP IPv4-only Proxy using the extracted IPv4 IP address. However, SIP registration teaches registering an IPv4 IP address (i.e., 1.2.3.4) with an IPv4 SIP proxy. See pg. 4-5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang, Dickinson, and Reddy so that the SIP application on the IPv6 node registers the extracted IPv4 address with an IPv4 SIP proxy because doing so allows the SIP application to conduct a SIP session with the IPv4 node using an IPv4 SIP proxy. 
Claims 5, 6, 13, 14, and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Zhang, Dickinson, and Reddy, as applied to claims 1, 9, and 16 above, in further view of Savolainen (WO 2011/135405).
Regarding claims 5 and 13, Zhang, Dickinson, and Reddy do not teach wherein determining the IPv6-only client is initiating the SIP communication session with the IPv4-only server or client comprises performing a DNS query for a SIPv4 Proxy FQDN and receiving AAAA records in response, and wherein the AAAA records start with an IPVv6 translation prefix. However, Savolainen teaches a system for enabling IPv4-IPv6 interoperability whereby a source node submits a DNS query for the address of a target node, and whereby the source node determines that the target node is an IPv4 node when the DNS query returns an AAAA record that includes an IPv6 IP address that is synthesized using a network prefix. See pg. 8, ln. 25-43; pg. 10, 23-31. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang, Dickinson, and Reddy so that the IPv6 node determines that it is initiating communication with an IPv4 node (such as an IPv4 SIP proxy) in response to a DNS query returning an AAAA record that includes an IPv6 IP address that is synthesized using a network prefix, because doing so allows the IPv6 node to ascertain whether it is communicating with an IPv6 node or an IPv4 node. 
Regarding claims 6, 14, and 20, Zhang, Dickinson, Reddy, and Savolainen teach wherein extracting the IPv4 IP address from the IPv4 translatable IPv6 IP address comprises: determining a translation prefix; and extracting the IPv4 IP address from the IPv4 translatable IPv6 IP address using the determined translation prefix (Savolainen teaches that a node determines a network prefix and extracts an IPv4 IP address from a synthesized IPv6 IP address using the determined network prefix (See pg. 8, ln. 25-43; pg. 10, 23-31), which suggests modifying the system of Zhang, Dickinson, and Reddy so that the IPv6 node extracts the IPv4 IP address in the manner taught by Savolainen, because doing so is beneficial for the reasons provided above with respect to claim 5).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459